Citation Nr: 1758960	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-18 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Dominique L. Gonzales, Attorney 


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 



INTRODUCTION

The Veteran had active duty in the United States Marine Corps (USMC) from June 1994 to June 1998. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This case was most recently before the Board in February 2015 and June 2017, at which time it was remanded for additional development.  It has now been returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

In December 2015, the Veteran submitted private treatment records indicating that he was seeking treatment for, and diagnosed with, PTSD, generalized anxiety disorder, and unspecified depressive disorder.  In January 2017, the Veteran was afforded a VA examination in compliance with a February 2015 remand requesting a determination of the nature and etiology of any psychiatric disorders.  The examiner diagnosed the Veteran with an unspecified personality disorder, unspecified depressive disorder, and alcohol use disorder.  The examiner opined that the Veteran's psychiatric disorders were less likely than not related to his active service, and more likely related to his significant childhood abuse, and that there was no objective evidence to support a mental disorder until October 2009, when the Veteran reported to the VA Medical Center (VAMC) for treatment.  

The June 2017 remand, in pertinent part, instructed the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability.  It was specifically instructed that the examiner should identify all psychiatric disabilities present through the pendency of the appeal, to include whether the Veteran meets the criteria for a diagnosis of PTSD, psychotic disorder, not otherwise specified, and generalized anxiety disorder.  The examiner was also instructed to address the prior treatment for and diagnosis of these disabilities which riddled the Veteran's medical records and to meaningfully address them if the examiner found that the Veteran no longer had those disabilities.  Then, the examiner was instructed to determine whether it was at least as likely as not that any diagnosed psychiatric disability began in or was causally related to service.  It was noted that the examiner should provide a complete and thorough rationale for all stated opinions.  The June 2017 remand also instructed the AOJ to undertake all development effort to ensure that all remand directives were followed.  

The Veteran underwent a VA examination in August 2017.  The report of that examination stated that the Veteran only had a personality disorder, and opined that it was less likely than not related to the Veteran's active service.  Rather than providing a rationale, the examiner simply stated that the Veteran was a victim of physical, emotional and sexual abuse prior to service, and that since service he has been involved in two car accidents and been homeless and overwhelmed by student loan costs and an inability to provide for his three children.  

Initially, the Board notes that the examiner provided no rationale to support the opinion provided.  Furthermore, the examiner did not find that the Veteran had any of the three psychiatric disabilities that he was diagnosed with just seven months prior, nor were those diagnoses addressed or seemingly even considered in the following opinion or rationale as instructed in the June 2017 Board remand.  Therefore, the AOJ did not accomplish the objectives set forth in the June 2017 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, a remand is required for a medical opinion which addresses the aforementioned directives.

Moreover, as noted above, the remand instructed that the examiner provide a complete rationale for all stated opinions.  The Board finds that the stated reason for the opinion against the claim is insufficient.  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against the other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that merely noting the Veteran's debt and personal abuse history, without more, does not provide a context or explanation for the conclusion that the Veteran's psychiatric disorder is unrelated to his military service.  As such, on remand the examiner should provide a more complete rationale.

Additionally, throughout the appeal period, the Veteran has had additional diagnoses of depressive disorder, generalized anxiety disorder, and PTSD (found in December 2015 VA treatment records), and as there is no medical opinion addressing these diagnoses and their possible etiologies, additional medical opinions are warranted as previously instructed.

With regard to the Veteran's claim entitlement to TDIU, the Board finds that it is inextricably intertwined with his claim of entitlement to service connection for an acquired psychiatric disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 
 
Additionally, efforts to identify and obtain any outstanding treatment records should be made before a decision is rendered with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file. 

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise, who has not previously examined him, to determine the nature and etiology of any present psychiatric disorder shown to be present currently or during the course of this appeal, to include, but not limited to, generalized anxiety disorder, PTSD, and depressive disorder.  The Veteran's claims file must be made available to and reviewed by the examiner.  All indicated tests and studies should be conducted.  

Following a review of the claims file and examination of the Veteran, the examiner should respond to the following: 

(a) Please render a specific diagnosis for any psychiatric disorder found currently or throughout the course of this appeal, including PTSD, depressive disorder, generalized anxiety disorder, major depression, psychotic disorder, and personality disorder.  

(b) For each psychiatric disorder identified, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it was caused by, incurred in, or etiologically related to the Veteran's active service. 

A complete rationale for all opinions rendered must be provided.  If the examiner cannot provide and opinion without resorting to mere speculation, it is imperative that the examiner explain why an opinion cannot be provided.  

If the examiner determines that the Veteran does not have one of the disorders he was previously diagnosed with throughout the pendency of the appeal, the examiner must address that diagnosis specifically and still opine as to whether or not it was related to, incurred in, or etiologically related to the Veteran's active service when symptoms were exhibited. 

3.  The AOJ should then confirm that any medical examination reports comport with the directives of this remand and undertake any other development deemed to be necessary.

4.  Then, readjudicate the claims remaining on appeal.  If the benefits sought on appeal remained denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




